 ROUNSAVILLE OF TAMPA, INC455Rounsaville of Tampa,Inc.andTeamsters,Chauf-feurs,and Helpers Local Union#79, affiliated withthe International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Pe-titioner.Case 12-RC-4951June 8, 1976ORDER DIRECTING HEARINGBY MEMBERS JENKINS, PENELLO, AND WALTHERPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 12 of the National Labor Relations Boardon November 13, 1975, an election by secret ballotwas conducted in the above-entitled proceeding onNovember 24, 1975, under the direction and supervi-sion of the Regional Director, among the employeesin the stipulated appropriate unit Upon the conclu-sion of the election, a tally of ballots was furnishedthe parties in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamendedThe tally of ballots showed that of approximately20 eligible voters 13 cast votes for the Petitioner, and7 cast ballots against the Petitioner There were novoid or challenged ballotsThereafter, on December 2, 1975, the Employerfiled a timely objection to the election contendingthat Petitioner improperly promised employees thatthere would be no initiation fee for employees whojoined the Petitioner prior to the electionPursuant to the provisions of Section 102 69 of theBoard's Rules and Regulations, Series 8, as amended,an investigation of the issues raised by the objectionswas conducted under the direction and supervisionof the Regional Director On January 29, 1976, theRegional Director issued and served on the partieshis Report on Objections, in which he recommendedthat the Board overrule the objection and issue ap-propriate certification in favor of the PetitionerThereafter, the Employer filed timely exceptions tothe Regional Director's report and a supporting briefurging that the election be set aside or, in the alterna-tive, that a hearing be directed on its objectionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has duly considered the matter and isof the opinion that issues have been raised with re-spect to the Employer's objection which can best beresolved by a hearingContrary to our dissenting colleague, we believethat the direction of a hearing here is totally consis-tent with the Board's holdings in the "charter mem-bership" cases' In the "charter membership" casestheBoard concluded that the ultimate issue ofwhether a Union's offer of a waiver of initiation feeswas objectionable turned on whether the offer wasambiguous and reasonably susceptible to an inter-pretation violative of the standard established by theSupreme Court inN L R B v Savair ManufacturingCo 2 Here in a letter dated November 21, 1975, thePetitioner informed the employees that "[thhere is aninitiation fee, for futuremembers, why deny thetruth " The letter did not define or otherwise explainwho "future members" would be Therefore, thePetitioner's use of the phrase "future members" wasambiguous within the meaning of the "charter mem-bership" cases Furthermore, this ambiguous use ofthe phrase "future members," like the ambiguous useof the phrase "charter member" made it unclearwhether employees' initiation fees would be waivedfor those joining the Petitioner after the election, oronly prior theretoAccordingly, the employees could well have beeninduced to become early members of the Petitioneron the reasonable belief that only thereby could theyavoid being "future members" who would have topay initiation feesHad the Petitioner's waiver offerbeen limited to the "future members" statement in itsNovember 21, 1975, letter, we would unhesitatinglyfind Petitioner's waiver offer to be objectionable un-der the "charter membership" cases However, at ameeting held on November 19, 1975, the Petitioner'ssecretary-treasurer,Meeks, made certain statementsto the employees concerning eligibility for the waiverof initiation feesAs revealed by the RegionalDirector's Report on Objections, the statements andaffidavits of the employees are in conflict as to whatMeeks actually told the employees concerning thewaiver of initiation fees This conflict must be re-solved by a hearing since, if it is established thatMeeks unequivocally told the employees that thewaiver would not be restricted only to employeesthat joined the Petitioner prior to the election, wewould find, consistent with the "charter member-ship" cases, that the "future members" statement wassufficiently clarified and it could not reasonably havemisled the employees into believing that they mustjoin the Petitioner prior to the election to avoid pay-ing initiation feesIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose of1Inland Shoe Manufacturing Co, Inc,211 NLRB 724 (1974),The Coleman Company, Inc212 NLRB 927 (1974),D A B Industries, Inc,215NLRB 527 (1974)2414 U S 270 (1973)224 NLRB No 45 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDreceiving evidence to resolve the issues raised withrespect to the Employer's objectionIT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting the hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility of wit-nesses,findings of fact, and recommendations to theBoard as to the disposition of said objectionWithin10 days from the date of issuance of such report,either party may file with the Board in Washington,D C, eight copies of exceptions thereto Immediatelyupon the filing of such exceptions, the party filing thesame shall serve a copy thereof on the other party,and shall file a copy with the Regional Director Ifno exceptions are filed thereto, the Board will adoptthe recommendations of the Hearing OfficerIT IS FURTHER ORDERED that the above-entitled mat-ter be, and it hereby is, referred to the Regional Di-rector for Region 12 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereofMEMBER JENKINS, dissentingUnlike my colleagues, I would affirm the RegionalDirector's decision in this case to overrule the soleobjection to the November 24, 1975, election, whichthe Petitioner won 13 to 7 In its objection, the Em-ployer alleged that the Petitioner in a letter informedemployeesthat there will be no initiation fee for those em-ployees who join the [Petitioner] prior to theelection[and further that] prior to the elec-tion, various employees were told that if theysigned cards for the [Petitioner] before the elec-tion there would be no initiation feeAs the Regional Director found, the Employer pre-sented no evidence that the Petitioner, or any of itsagents, orally or in writing made any of the above-quoted statements Rather, the record shows that at ameeting held 5 days before the election two of severalemployees heard Petitioner's representative, RHMeeks, respond to a question about the financialobligations of union membership by saying some-thing about the possibility that the Union's Interna-tionalmight authorize the waiver of initiation feesfor "charter members " One of the two employeesheard Meeks explain that the waiver would extend toemployees who joined the Petitioner within 30 daysafter the Petitioner won the election, while the sec-ond employee stated that Meeks, who did not define"charter member," "in no way" said or indicated thatthe waiver was conditioned on the signing of an au-thorization card Finally, on November 21, 3 daysbefore the election, Meeks sent to all 20 unit employ-ees a two-page single-spaced letter which in pertinentpart stated thatThere is an initiation fee, for future members,why deny the truth Everyorganization chargesinitiation feesFrom the foregoing, it is abundantly clear that theEmployer had failed to show that "[t]hose solicitedwere told that there would be no initiation feecharged those who signed[cards] before the elec-tion" N L R B v Savair Manufacturing Co,414 U S270, 274 (1973) There is simplyno evidence that thePetitioner coupled its card solicitation activities withany statementsof any kindconcerning the waiver ofinitiation fees for those signing cards before the elec-tionMoreover, as shown, the only condition thatattached to the isolated statements about waiving ini-tiation fees for "charter"or "future"members wasentirely proper under theSavairstandard, that is, thefirst employee stated that Meeks said that the waiverextended to employees signing cards within 30 daysafter the Petitioner won the electionNonetheless,my colleagues find that the failure toexplain the meanings of both "charter members" (tothe second employee)and "future members" createdan ambiguity which brings this case within the ambitof the charter membership cases 3 Thus, althoughthey concede that the evidence reveals that the onlycondition attached to the possible granting of thewaiver was entirely proper, my colleagues direct ahearing to determine,inter aha,whether Meeks "un-equivocally" told employees that the waiver "wouldnot be" improperly restricted to those employeesjoining before the election I think that this preoccu-pation with nonfacts distortsSavairand even marksa departure from the charter member cases Hereto-fore, I have understood the majority in the chartermember casesto be saying that in order for theSa-vairprinciple to apply there must, at the very least,be some evidentiary connection between the solicita-tion of cards and the promise of special benefits for"charter members" which can support a reasonableinference that the employees solicited are being in-duced to sign up before the election because of somespecial concession SeeColeman,supra(an applica-tion card for charter members),D A B, supra (atemporary membership card), andInland, supra (awritten appeal to sign a card) Here, by contrast, themajority seizes upon the failure to define"charter"membership to an employee who readily concededthat "in no way" was the possible waiver of the initi-3 Inland Shoe Manufacturing Co, The,211 NLRB 724 (1974),The Coleman Company, Inc212 NLRB 927 (1974),D A B Industries, Inc,215NLRB527 (1974) ROUNSAVILLE OF TAMPA, INC457ation fee conditioned upon the signing of an authori-zation card, and a passing reference to the initial fi-nancial obligations of "future members" in "everyorganization" in a letter which contained not a singleexhortation to sign a card or to join the Petitionerbefore or after the election Simply stated, I find thatthe Employer's objection and the evidence presentedin support thereof at best raise mere suspicions ofobjectionable conduct, and suspicions are no substi-tute for "substantial and material factualissues"which must be raised before we direct a hearingFor the foregoing reasons, and for the reasons stat-ed in my dissenting opinions in the charter member-shipcases,4Iwould certify the Petitioner as the col-lective-bargaining representative4 Coleman, supraat 928,D A B, supra